Citation Nr: 1128779	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes planus effective prior to April 27, 2006.  

2.  Entitlement to a compensable evaluation for bilateral pes planus for the period from April 27, 2006 to March 8, 2010.

3.  Entitlement to an evaluation greater than 10 percent for bilateral pes planus for the period since March 8, 2010.  

4.  Entitlement to service connection for a right leg disability, claimed as secondary to bilateral pes planus.

5.  Entitlement to service connection for a left leg disability, claimed as secondary to bilateral pes planus.

6.  Entitlement to service connection for a right ankle disability, claimed as secondary to bilateral pes planus.

7.  Entitlement to service connection for a left ankle disability, claimed as secondary to bilateral pes planus.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, claimed as secondary to bilateral pes planus.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee disorder; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, and entitlement to a compensable evaluation for bilateral pes planus for the period prior to April 27, 2006, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from April 27, 2006 to March 8, 2010, the overall evidence does not support a finding of moderate pes planus.

2.  For the period since March 8, 2010, the overall evidence does not support a finding of severe pes planus.   

3.  Evidence of record does not show a currently diagnosed right or left leg disorder that is related to, or was aggravated by either active military service or service-connected pes planus; and there is no evidence of leg arthritis manifested to a compensable degree within one year following discharge from active duty.  

4.  Evidence of record does not show a currently diagnosed right or left ankle disorder that is related to or was aggravated by either active military service or service-connected pes planus; and there is no evidence of ankle arthritis manifested to a compensable degree within one year following discharge from active duty.  

5.  In May 1987, the RO denied entitlement to service connection for a left knee disability; the Veteran did not appeal this decision.  

6.  Evidence associated with the record since the May 1987 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  For the period from April 27, 2006 to March 8, 2010, the criteria for a compensable evaluation for bilateral pes planus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).  

2.  For the period since March 8, 2010, the criteria for an evaluation greater than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.  

3.  A right leg disability was not incurred or aggravated during service, right leg arthritis may not be presumed to have been incurred therein; and service-connected pes planus did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

4.  A left leg disability was not incurred or aggravated during service, left leg arthritis may not be presumed to have been incurred therein; and service-connected pes planus did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.

5.  A right ankle disability was not incurred or aggravated during service, right ankle arthritis may not be presumed to have been incurred therein; and service-connected pes planus did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.

6.  A left ankle disability was not incurred or aggravated during service, left ankle arthritis may not be presumed to have been incurred therein; and service-connected pes planus did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.

7.  The May 1987 decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in June 2006 notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA determines disability ratings and effective dates.  The Veteran was notified of applicable rating criteria throughout the appeal period.  The appeal was most recently readjudicated in the October 2010 supplemental statement of the case.  

In light of the decision to reopen the claim of entitlement to service connection for a left knee disability, a discussion regarding whether VA complied with the notification requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is not needed.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  Evidence of record indicates that the Veteran is retired due to nonservice-connected disabilities.  There is no indication that he is currently receiving Social Security disability benefits due a disability at issue.  Thus, there is no need to request any Social Security records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided VA examinations during the appeal period to determine the severity of his bilateral pes planus.  The Board acknowledges that the Veteran was not provided VA examinations to determine the nature and etiology of his claimed bilateral leg and ankle disabilities.  As discussed below, however, the Board does not find evidence suggesting a relationship between any currently diagnosed leg or ankle disabilities and military service or service-connected disability.  As such, the Board declines to request additional examinations.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

Evaluation of bilateral pes planus

In July 1971, VA granted entitlement to service connection for bilateral pes planus and assigned a noncompensable evaluation effective May 3, 1971.  The noncompensable evaluation was continued in ratings dated in March 1986, January 2005 and February 2006.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

On April 27, 2006, the Veteran submitted a claim for increase.  In October 2006, the RO continued the noncompensable evaluation.  The Veteran disagreed and subsequently perfected an appeal.  

In May 2010, the evaluation for bilateral pes planus was increased to 10 percent effective March 8, 2010.  In June 2010, the Veteran requested entitlement to an earlier effective date.  He stated that he submitted a claim over 20 years ago and wanted back pay.  He subsequently filed a notice of disagreement.  A December 2010 deferred rating decision indicates that this issue was currently under appeal.  

On review, the Board will discuss the evaluation issue based on the appeal period from April 27, 2006 to the present.  As discussed in the remand, the effective date issue is being returned to the RO for issuance of a statement of the case.  

The Veteran contends that the currently assigned disability ratings do not adequately reflect the severity of his disability.  At the May 2011 hearing, the Veteran testified that he has soreness, pain and swelling in his feet.  He can walk less than one block.  He reported using inserts and diabetic shoes, and described having "knots" on the bottom of his feet.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Acquired flatfoot is evaluated as follows: mild, symptoms relieved by built-up shoe or arch support (0 percent); moderate, weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral (10 percent); severe, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (bilateral, 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

	i. For the period from April 27, 2006 to March 8, 2010

At a June 2007 VA examination the Veteran reported having daily foot pain that was aggravated by standing and walking.  Pain was reportedly present at rest.  The appellant reported having special shoes, but he denied using inserts and having flare-ups.  He stated that he could walk approximately two to three blocks before needing to stop because of foot pain.  He reported being easily fatigued and having lack of endurance even limited walking.  He denied being on pain medications for his feet.  

Physical examination revealed pes planus and similar findings in both feet.  He could dorsiflex and plantarflex his toes to 10 degrees without pain.  He had no calluses and there was no evidence of abnormal weight bearing.  Gait was normal but slow.  There was no tenderness or painful motion of the forefoot and hindfoot, or on palpation of the midfoot or metatarsal phalangeal joints.  The Achilles tendon was aligned and there was no hallux valgus.  There was no change in range of motion, coordination, fatigue, endurance or pain in either foot following repetitive motion.  

On review, the disability picture during this period does not more nearly approximate moderate pes planus.  In making this determination, the Board has considered the Veteran's reports of difficulty ambulating and pain with use.  Objective evidence during this period, however, does not show abnormal weight bearing or tenderness on palpation.  The Achilles was aligned.  There is no basis for assigning a compensable evaluation based on functional impairment due to pain on motion or other factors.

	ii. For the period since March 8, 2010

The Veteran most recently underwent a VA examination in March 2010.  He reported continued pain in both feet rated as a 7-8 out of 10.  The pain reportedly was located along the plantar aspect and was shooting in nature.  He complained of swelling but no clicking or popping.  He took no medications for his feet.  He was followed for his feet in relation to his nonservice-connected diabetes.  The Veteran reported that he could stand for approximately 30 minutes and walk approximately three blocks before needing to rest.  He used bilateral orthotics and ambulated with a cane.  He was using a wheelchair at the examination.  He reported flare-ups approximately once every two to three months that required that he stop activities, lay down and prop his feet up.  Reportedly, swelling and increased pain prevented walking or standing.  

Findings on physical examination were the same for each foot unless otherwise stated below.  There was no tenderness to palpation of the right foot, but there was tenderness to palpation at the mid arch of the left foot.  There was obvious bilateral pes planus with non-weightbearing, increased on weightbearing with the arches completely touching the floor.  The Achilles was straight and non-tender with non-weightbearing.  There was an approximately 5-degree angulation on weightbearing, but still non-tender.  There was no forefoot pain with torsion.  There was no evidence of abnormal shoe wear or abnormal weightbearing.  There was no callus formation.  There was decreased sensation to both feet that was judged to most likely related to diabetes.  The examiner did not associate any loss of sensation with pes planus.  There was no evidence of hallux valgus, instability, hammertoe, high arch, claw foot or other deformity.  The assessment was pes planus.  

On review, the disability picture during this period does not more nearly approximate severe pes planus.  Again, the Board has considered the Veteran's statements regarding pain and limitation of activities.  Notwithstanding, objective evidence does not show marked deformity.  There is no evidence of abnormal weightbearing, swelling, abnormal shoe wear, or characteristic callosities.  There is no basis for assigning a higher evaluation due to functional impairment based on pain on motion or other factors.  

The RO effectively assigned staged ratings and the Board finds no basis for additional ratings during the appeal period considered herein.  See Hart. 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The rating criteria for pes planus reasonably describe the Veteran's disability level and symptomatology resulting from this disorder.  Higher evaluations are also available under the assigned diagnostic code for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

Finally, evidence of record shows that the Veteran has been retired for many years due to nonservice-connected disability.  On review, a claim for a total disability evaluation based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that the regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-2010).  This requirement was not contained in prior versions of the regulation.  38 C.F.R. § 3.310 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

At the May 2011 hearing, the Veteran testified that it was his feeling that his claimed lower extremity disabilities were all related to his flat feet.  The Veteran is competent to report pain or other symptoms related to his legs and ankles.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran generally is not competent to provide a medical diagnosis or an opinion addressing the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

	i. Right and left leg

In April 2006, the Veteran submitted a claim for increase and adjunct arthritis.  In May 2006, the Veteran clarified that he was seeking entitlement to service connection for a bilateral leg disability, secondary to pes planus.  He appears to be seeking service connection for a disability other than vascular disease of the legs, which was previously denied in July 1971 and March 1986.  Thus, the current claim is appropriately considered on the merits.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims that are based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  In October 2006, the RO denied entitlement to service connection for a right and left leg disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Service treatment records do not show complaints related to the legs.  At an October 1960 separation examination the Veteran's lower extremities (except for the feet) were clinically evaluated as normal.  The Veteran denied a history of arthritis, bone or joint deformity, or lameness.  He reported that his health was good except for eye trouble, and occasional foot trouble.  

In a March 1987 statement, the Veteran reported that he injured his leg from a fall in 1974 or 1975.  Information in the claims file indicates the Veteran was admitted to a VA facility for a fractured left leg in May 1975.  

Private podiatry records dated in October 2004 note a history of degenerative joint disease of the legs.  Physical examination revealed a limited range of lower extremity motion.  

VA medical records show complaints and treatment related to diabetic neuropathy of the lower extremities.

On review, evidence of record does not show that a right or left leg disability was incurred during service; or competent evidence that the Veteran has a currently diagnosed disability of the right or left leg that is related to active military service or service-connected pes planus.  There is also no evidence of right or left leg arthritis manifested to a compensable degree within one year following discharge from active duty.  

In light of the foregoing the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


	ii. Right and left ankle

In February 2006, the RO denied entitlement to service connection for right and left ankle disabilities.  In October 2006, the RO confirmed and continued the previous denial.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the May 2011 hearing, the Veteran could not recall whether he had been diagnosed with a specific ankle problem.  He testified that he started having problems with his ankles while stationed at Ft. Lewis.  He indicated that his ankles swelled and consequently a cast was put on.  The Veteran could not remember but thought that the cast was just on the left ankle.  

Service treatment records do not show any complaints related to either the right or left ankle.  At his August 1960 separation examination the lower extremities (except the feet) were clinically normal.  The Veteran denied a history of arthritis, bone or joint deformity, and lameness.  He reported his health was good except for eye trouble, and occasional foot problems.  
 
In a March 1987 statement, the Veteran reported that the first time he went to the doctor postservice was between 1970 and 1972 when his left foot and ankle became swollen.  He reported having had minor trouble before then.  Reportedly, an examiner suggested that he stay off his feet for two or three days.  

An October 2004 VA feet examination revealed bilateral ankle edema, right greater than left.  The examiner did not address the etiology of the disorder.

On review, evidence of record does not show a currently diagnosed ankle disability.  Still, even assuming the existence of a current bilateral ankle disability, the evidence of record preponderates against finding that such a disorder was incurred during service or is related to service or service-connected disability.  There is no evidence of ankle arthritis manifested to a compensable degree within one year following discharge from active duty.  

As such, the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

New and material evidence

In a May 1987, rating decision VA denied entitlement to service connection for a left knee disability, finding that service records showed no evidence of a left knee disorder and a left knee disorder was not shown by the evidence of record.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 1987 decision included service treatment records, VA medical records and examination, and various lay statements.  

Service treatment records do not show any complaints or treatment related to the left knee.  On examination for separation in August 1960, the lower extremities (except for the feet) were normal on clinical evaluation.  VA examination in June 1971 included a diagnosis of right knee internal derangement.  Complaints or findings related to the left knee were not noted.  In September 1975, A.R. submitted a statement concerning the Veteran's claim for left knee disability.  A.R. stated that he was stationed with the Veteran, and had personal knowledge that the appellant went to a station hospital for his knee and thereafter wore a cast on his leg for several months.  A September 1985 VA record shows complaints related to the low back, right elbow and knees.  It was noted that the Veteran's knees were operated on post-trauma.  A diagnosis of degenerative joint disease was listed but it is unclear which joint this refers to.  

Additional evidence has been submitted since the May 1987 decision to include VA records showing complaints and treatment related to the left knee.  A note dated in February 2001 indicates a past medical history of left knee degenerative joint disease status post internally fixed tibial plateau status post left knee replacement during the 1970's.  An August 2006 note documents a history of remote knee surgery.  Physical examination showed left knee surgical scars.  It was noted that knee films were compared to studies in 2001 and since then there had been near obliteration of the joint space but no acute fractures or dislocations.  The assessment was degenerative joint disease/osteoarthritis.  

This evidence is new as it was not previously considered.  The additional evidence documents a current left knee disability and the existence of a current disorder is material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

For the period from April 27, 2006 to March 8, 2010, entitlement to a compensable evaluation for bilateral pes planus is denied.

For the period since March 8, 2010, entitlement to an evaluation greater than 10 percent for bilateral pes planus is denied.  

Entitlement to service connection for a right leg disability, claimed as secondary to bilateral pes planus, is denied.  

Entitlement to service connection for a left leg disability, claimed as secondary to bilateral pes planus, is denied.  

Entitlement to service connection for a right ankle disability, claimed as secondary to bilateral pes planus, is denied.

Entitlement to service connection for a left ankle disability, claimed as secondary to bilateral pes planus, is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

In May 2010, the RO increased the evaluation for bilateral pes planus to 10 percent from March 8, 2010.  In June 2010, the Veteran argued that he was entitled to an earlier date and retroactive back pay, and he subsequently submitted a notice of disagreement.  Hence, the Board must remand the case so that the RO can issue a statement of the case on the effective date issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As the Board has considered the evaluation for bilateral pes planus for the appeal period beginning April 27, 2006, the Board has phrased the issue as entitlement to a compensable evaluation for bilateral pes planus effective prior to April 27, 2006.  

In July 1971 and March 1986, the RO denied entitlement to service connection for a right knee disability.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In April 2006, the Veteran requested to reopen his claim.  With regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, the Court has held that in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

On review, the June 2006 VCAA letter advised the Veteran of the evidence necessary to substantiate a claim for service connection.  The Veteran, however, was not advised that his claim had been previously denied, nor was he notified of the evidence necessary to reopen his claim.  The Board acknowledges that the March 2007 statement of the case notified him that his claim of entitlement to service connection for a right knee disability had been previously denied, but it did not explain the basis for the previous denials.  Consequently, a remand is required to afford the Veteran the appropriate notification.  See Kent.

As discussed, the Board reopened the claim of entitlement to service connection for a left knee disability.  It does not appear that the RO reopened the claim and therefore, it must be remanded so that the RO can specifically adjudicate it on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must issue a statement of the case addressing entitlement the issue of entitlement to an effective date prior to April 27, 2006, for the award of a compensable evaluation for bilateral pes planus.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  The AMC/RO must provide the Veteran with a VCAA notification letter that contains the information required by Kent for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.  The letter must explain the meaning of new and material evidence and the basis for the prior final denial, to include the type of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the following issues: whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability to include secondary to pes planus; and entitlement to service connection for a left knee disability, secondary to pes planus.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


